Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-K ☒ Annual report pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 For the fiscal year ended December31, 2014 Commission file No. 1-8491 HECLA MINING COMPANY (Exact name of registrant as specified in its charter) Delaware 77–0664171 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6500 N. Mineral Drive, Suite 200 Coeur d’Alene, Idaho 83815-9408 (Address of principal executive offices) (Zip Code) 208-769-4100 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.25 per share New York Stock Exchange Series B Cumulative Convertible Preferred Stock, par value $0.25 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ✔ No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. Yes No ✔ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes ✔ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ✔ No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is notcontained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to thisForm10-K. ☒ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer☒ Accelerated Filer☐ Non-Accelerated Filer☐ Smaller reporting company☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes☐ No☒ Table Of Contents The aggregate market value of the registrant’s voting Common Stock held by non-affiliates was $1,194,535,883 as of June 30, 2014. There were 348,689,981 shares of the registrant’s Common Stock outstanding as of June 30, 2014, and 369,403,662 shares outstanding as of February 16, 2015. Documents incorporated by reference herein: To the extent herein specifically referenced in Part III, the information contained in the Proxy Statement for the 2015 Annual Meeting of Shareholders of the registrant, which will be filed with the Commission pursuant to Regulation 14A within 120 days of the end of the registrant’s 2014 fiscal year, is incorporated herein by reference. See Part III. Table Of Contents TABLE OF CONTENTS Special Note on Forward-Looking Statements 1 PART I 1 Item 1. Business 1 Introduction 1 Products and Segments 4 Employees 6 Available Information 6 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 27 Item 2. Propert ies 27 The Greens Creek Unit 27 The Lucky Friday Unit 32 The Casa Berardi Unit 36 Item 3. Legal Proceedings 41 Item 4. Mine Safety Disclosures 41 PART II 41 Item 5. Market for Registrant’s Common Equity,Related Stockholder Matters and Issuer Purchases of Equity Securities 41 Item 6. Selected Financial Data 45 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 46 Overview 46 Results of Operations 49 The Greens Creek Segment 52 The Lucky Friday Segment 56 The Casa Berardi Segment 59 Corporate Matters 61 Reconciliation of Cash Cost, Before By-product Credits and Cash Cost, After By-product Credits (non-GAAP) to Cost of Sales and Other Direct Production Costs and Depreciation, Depletion and Amortization (GAAP) 62 Reconciliation of Earnings Before Interest, Taxes, Depreciation, and Amortization (non-GAAP) to Net Income (Loss) (GAAP) 66 Financial Liquidity and Capital Resources 67 Contractual Obligations and Contingent Liabilities and Commitments 70 Off-Balance Sheet Arrangements 71 Critical Accounting Estimates 71 New Accounting Pronouncements 73 Forward-Looking Statements 73 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 73 Provisional Sales 74 Commodity-Price Risk Management 74 Foreign Currency 75 Item 8. Financial Statements and Supplementary Data 75 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 76 Item 9A. Controls and Procedures 76 Disclosure Controls and Procedures 76 Management’s Annual Report on Internal Control over Financial Reporting 77 Attestation Report of Independent Registered Public Accounting Firm 78 Item 9B. Other Information 79 Table Of Contents PART III 79 Item 10. Directors, Executive Officers and Corporate Governance 79 Item 11. Executive Compensation 82 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 82 Item 13. Certain Relationships and Related Transactions, and Director Independence 82 Item 14. Principal Accountant Fees and Services 82 PART IV 83 Item 15. Exhibits and Financial Statement Schedules 83 Signatures 84 Index to Consolidated Financial Statements F-1 Index to Exhibits F-54 Table Of Contents Special Note on Forward-Looking Statements Certain statements contained in this report (including information incorporated by reference) are “forward-looking statements” and are intended to be covered by the safe harbor provided for under Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Our forward-looking statements include our current expectations and projections about future production, results, performance, prospects and opportunities, including reserves and other mineralization. We have tried to identify these forward-looking statements by using words such as “may,” “might,” “will,” “expect,” “anticipate,” “believe,” “could,” “intend,” “plan,” “estimate” and similar expressions. These forward-looking statements are based on information currently available to us and are expressed in good faith and believed to have a reasonable basis. However, our forward-looking statements are subject to a number of risks, uncertainties and other factors that could cause our actual production, results, performance, prospects or opportunities, including reserves and mineralization, to differ materially from those expressed in, or implied by, these forward-looking statements. These risks, uncertainties and other factors include, but are not limited to, those set forth under Item 1A. Risk Factors and Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations. Given these risks and uncertainties, readers are cautioned not to place undue reliance on our forward-looking statements. Projections and other forward-looking statements included in this report have been prepared based on assumptions, which we believe to be reasonable, but not in accordance with United States generally accepted accounting principles (“GAAP”) or any guidelines of the Securities and Exchange Commission (“SEC”). Actual results may vary, perhaps materially. You are strongly cautioned not to place undue reliance on such projections and other forward-looking statements. All subsequent written and oral forward-looking statements attributable to Hecla Mining Company or to persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Except as required by federal securities laws, we disclaim any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. PART I Item 1. Business For information regarding the organization of our business segments and our significant customers, see Note 11 of Notes to Consolidated Financial Statements. Information set forth in Items 1A, 1B and 2 are incorporated by reference into this Item 1. Introduction Hecla Mining Company and our subsidiaries have provided precious and base metals to the U.S. and worldwide since 1891 (in this report, “we” or “our” or “us” refers to Hecla Mining Company and our affiliates and subsidiaries). We discover, acquire, develop, and produce silver, gold, lead and zinc.In doing so, we intend to manage our business activities in a safe, environmentally responsible and cost-effective manner. We produce lead, zinc and bulk concentrates, which we sell to custom smelters and brokers, and unrefined bullion bars (doré) containing gold and silver, which are further refined before sale to precious metals traders.We are organized and managed in three segments that encompass our operating units: the Greens Creek, Lucky Friday, and Casa Berardi units. 1 Table Of Contents The map below shows the locations of our operating units and our exploration and pre-development projects, as well as our corporate offices located in Coeur d’Alene, Idaho and Vancouver, British Columbia. Our current business strategy is to focus our financial and human resources in the following areas: • Operating our properties safely, in an environmentally responsible manner, and cost-effectively. • Continue optimizing and improving operations at our Greens Creek, Lucky Friday, and Casa Berardi units. • Expanding our proven and probable reserves and production capacity at our operating properties. • Conducting our business with fiscal stewardship to preserve our financial position in varying metals price environments. • Continuing to advance our San Sebastian project in Mexico through additional drilling and a preliminary economic study with the goal of reaching a development decision in 2015. • Maintaining and investing in exploration and pre-development projects in the vicinities of five mining districts we believe to be under-explored and under-invested: North Idaho's Silver Valley in the historic Coeur d'Alene Mining District; our Greens Creek unit on Alaska's Admiralty Island located near Juneau; the silver-producing district near Durango, Mexico; the Abitibi region of north-western Quebec, Canada; and the Creede district of Southwestern Colorado. • Continuing to seek opportunities to acquire and invest in mining properties and companies. Examples include our acquisition of Aurizon Mines Ltd. ("Aurizon") and minority investments in certain exploration stage companies in 2012 and 2013. 2 Table Of Contents Below is a summary of net income (loss) for each of the last five years (in thousands): Year Ended December 31, Net income (loss) $ $ ) $ $ $ Our financial results over the last five years have been impacted by: • Fluctuations in prices of the metals we produce. The average, high and low daily closing market prices for silver, gold, lead and zinc for each of the last five years are as follows: Silver (per oz.): Average $ High $ Low $ Gold (per oz.): Average $ High $ Low $ Lead (per lb.): Average $ High $ Low $ Zinc (per lb.): Average $ High $ Low $ See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Results of Operations for a summary of average market and realized prices for each of the three years ended December31, 2014, 2013 and 2012.Our results of operations are significantly impacted by fluctuations in the prices of silver, gold, lead and zinc, which are affected by numerous factors beyond our control.See Item 1A. Risk Factors – Financial Risks – A substantial or extended decline in metals prices would have a material adverse effect on us for information on a number of the various factors that can impact prices of the metals we produce. Our average realized prices for silver, gold, and lead were lower in 2014 compared to 2013, while the average realized prices for zinc increased. Average realized prices for silver, gold, and zinc decreased in 2013 compared to 2012, while lead prices increased.We believe that market metal price trends are a significant factor in our operating and financial performance.We are unable to predict fluctuations in prices for metals and have limited control over the timing of our concentrate shipments which impacts our realized prices. However, we utilize financially-settled forward contracts for lead and zinc with the objective of managing the exposure to changes in prices of lead and zinc contained in our concentrate shipments between the time of sale and final settlement. In addition, in July 2013, we initiated a similar program for silver and gold with the objective of managing exposure to changes in prices for those metals contained in our concentrate shipments.See Note 10 of Notes to Consolidated Financial Statements for more information on our base and precious metal forward contract programs. • Cost of sales and other direct production costs of $304.4 million in 2014, $235.3 million in 2013, $134.1 million in 2012, $165.6 million in 2011 and $164.0 million in 2010. During 2012 and 2013, costs of sales and other direct production costs were impacted by the temporary suspension of production at the Lucky Friday mine during most of 2012 and by the acquisition of the Casa Berardi mine during 2013. See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Results of Operations for more information. 3 Table Of Contents • $25.3 million in suspension-related costs at our Lucky Friday unit in 2012, including $6.3 million in depreciation, depletion, and amortization. We recognized suspension-related income of $1.4 million in 2013 due to the receipt of business interruption insurance proceeds related to the suspension period. Limited production recommenced at the Lucky Friday unit in the first quarter of 2013, and the mine resumed full production in September 2013. See The Lucky Friday Segment section for more information on the temporary suspension of production. • Exploration and pre-development expenditures totaling $19.7 million, $37.7 million, $49.7 million, $31.4 million and $21.6 million for the years ended December31, 2014, 2013, 2012, 2011 and 2010, respectively. • Provision for closed operations and environmental matters of $10.1 million, $5.4 million, $4.7 million, $9.7 million and $201.1 million for the years ended December31, 2014, 2013, 2012, 2011, and 2010, respectively.The $201.1 provision in 2010 included $193.2 million accrued for environmental obligations in Idaho’s Coeur d’Alene Basin as a result of an agreement with the United States, the Coeur d’Alene Indian Tribe, and the State of Idaho on financial terms of settlement of the Coeur d’Alene Basin environmental litigation and related claims that was completed during 2014. • Net gain on base metal forward contracts of $9.1 million in 2014, a net gain of $18.0 million in 2013, a net loss of $10.5 million in 2012, a net gain of $38.0 million in 2011, and a net loss of $20.8 million in 2010. These gains and losses are related to financially-settled forward contracts on forecasted zinc and lead production as part of a risk management program initiated in 2010.See Note 10 of Notes to Consolidated Financial Statements for more information on our derivatives contracts. • Our acquisition of Aurizon for $714.5 million in June 2013, which was partially funded by the issuance of 6.875% Senior Notes due 2021 ("Senior Notes") in April 2013 for net proceeds of $490.0 million. We recognized expenses relating to the Aurizon acquisition of $26.4 million in 2013. In addition, in 2014 and 2013, respectively, we recorded interest expense related to the Senior Notes, including amortization of issuance costs, of $24.6 million and $19.1 million, net of $11.8 million and $6.5 million in capitalized interest. See Note 15 of Notes to Consolidated Financial Statements for more information on the acquisition. • An increase in the number of shares of our common stock outstanding, which impacts our income (loss) per common share. A comprehensive discussion of our financial results for the years ended December31, 2014, 2013 and 2012, individual operating unit performance, general corporate expenses and other significant items can be found in Item 7. — Management’s Discussion and Analysis of Consolidated Financial Condition and Results of Operations , as well as the Consolidated Financial Statements and Notes thereto. Products and Segments Our segments are differentiated by geographic region. We produce zinc, lead and bulk concentrates at our Greens Creek unit and lead and zinc concentrates at our Lucky Friday unit, each of which we sell to custom smelters and brokers on contract. We also produce unrefined gold and silver bullion bars (doré) at Greens Creek and Casa Berardi, which are shipped directly to customers or further refined before sale of the metals to precious metals traders. The concentrates produced at our Greens Creek and Lucky Friday units contain payable silver, zinc and lead, and the concentrates produced at Greens Creek also contain payable gold. Payable metals are those included in our products that can be recovered and sold by smelters, brokers and refiners. Our segments as of December31, 2014 included: • The Greens Creek unit located on Admiralty Island, near Juneau, Alaska. Greens Creek is 100% owned and has been in production since 1989, with a temporary care and maintenance period from April 1993 through July 1996. 4 Table Of Contents • The Lucky Friday unit located in northern Idaho. Lucky Friday is 100% owned and has been a producing mine for us since 1958. Production at the Lucky Friday unit reached historical levels in September 2013 following a period of temporary care and maintenance and no production in 2012 (see Item 2. Property Description, Operating Properties, The Lucky Friday Unit ). Production was at full historical rates during 2014. • The Casa Berardi unit located in the Abitibi region of north-western Quebec, Canada. Casa Berardi is 100% owned and was acquired on June 1, 2013 with the purchase of all issued and outstanding common shares of Aurizon Mines Ltd. ( "Aurizon", see Note 15 of Notes to Consolidated Financial Statements). Aurizon had operated and produced from the Casa Berardi mine since late 2006 and began various mine enhancements in an effort to improve operational efficiency, including a shaft deepening project completed in 2014 and a new paste fill facility completed in 2013. The contributions to our consolidated sales by our operating units in 2014 were 49.0% from Greens Creek, 33.1% from Casa Berardi, and 17.9% from Lucky Friday. The table below summarizes our production for the years ended December31, 2014, 2013 and 2012.Zinc and lead production quantities are presented in short tons (“tons”). Year Silver (ounces) Gold (ounces) Lead (tons) Zinc (tons) Licenses, Permits and Concessions We are required to obtain various licenses and permits to operate our mines and conduct exploration and reclamation activities.The suspension in production at the Lucky Friday unit during 2012 was pursuant to an order from the Federal Mine Safety and Health Administration. See Item 1A. Risk Factors - Legal, Market and Regulatory Risks - We are required to obtain governmental permits and other approvals in order to conduct mining operations.
